Citation Nr: 1429023	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-45 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a jaw disorder, claimed as temporomandibular joint (TMJ) syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

As support for his claim, the Veteran testified at a videoconference hearing in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is in the claims file, so of record.

The Board remanded the claim in February 2012 for further development.  Specifically, the RO or Appeals Management Center (AMC) was directed to schedule a VA compensation examination to determine whether there is a current jaw disorder such as TMJ syndrome and, if confirmed there is, for a medical nexus opinion concerning its purported relationship to the Veteran's military service.  Review of the March 2012 examination report reveals that, at the very least, there was substantial compliance with this remand directive, as the examiner did not find a current disorder involving the Veteran's jaw, including TMJ syndrome specifically, therefore no present disability to relate or attribute to his service.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.


FINDING OF FACT

The Veteran does not have a current jaw disorder, including TMJ syndrome, much less that relates back to his military service or that may be attributed to it.



CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a jaw disorder, including TMJ syndrome.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).  When the claim is for service connection, this notice should address all five elements of the claim:  1) Veteran status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, to this end, the Veteran was provided a letter in November 2008, so prior to initial adjudication, containing notice of the elements of a service-connection claim, as well as the "downstream" disability rating and effective date elements.  He was again provided notice in April 2010.  He has not alleged any notice deficiency.  Thus, the Board concludes that the duty to notify has been met.  

To satisfy its duty to assist, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, to this end, his service records and VA treatment records have been obtained and associated with his claims file for consideration.  

While he also identified a possible source of private treatment, attempts made to obtain these other records were unsuccessful and he eventually indicated the private hospital had informed him that all of his records were destroyed, owing to the amount of time that had passed since he was treated.  Therefore, further attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(1) and (e)(1).

He also was provided a VA compensation examination - the report of which contains a description of the history of the disability being claimed, documents and considers the relevant medical facts and principles, and ultimately concludes that he does not presently have any ratable disability.  There resultantly cannot be any relationship or correlation between this nonexistent disability and his service.  This critical determination, as mentioned, was made after reviewing the entire claims file for the pertinent history.  Thus, the Board concludes that VA's duty to assist with respect to obtaining relevant records and an examination and opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, when conducting a hearing, the presiding VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  This appeal, therefore, is ready to be considered on its merits.

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is an alternative path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases that manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  As the Veteran's alleged jaw condition is not one of these listed conditions, the presumptive service connection provisions are inapplicable.


More fundamental to the claim, however, is that he has failed to show he has this alleged disability.  The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 1996).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions, as is the case here with his alleged TMJ syndrome.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the documentation of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends he first injured his jaw when jumping from a plane while on active duty.  He states that, as a paratrooper, he struck the airplane with his jaw on two separate occasions after jumping.  His STRs contain two jaw-related entries:  one in September 1972 for jaw pain and one in July 1974 noting a jaw injury.  There are no further details beyond these notations.  

He further alleges that his TMJ syndrome necessitated surgery in the 1980s at Methodist Hospital in Philadelphia.  However, he was unable to obtain these records and maintains that the hospital informed him they were destroyed because of how long it has been since that treatment occurred.

His VA medical records do contain any references to TMJ syndrome.  During a November 2009 mental health intake evaluation, the condition was listed in the diagnosis section, but apparently only on the premise the diagnosis had been made at some indeterminate point in the past.  When receiving treatment at the Philadelphia VA Medical Center (VAMC) in December 2009, the Veteran reported "intermittent problems with TMJ discomfort"; however, TMJ syndrome was not listed in the assessment section.  In a March 2010 record where he was reportedly worried about dental care and complained of pain in one of his molars, TMJ syndrome was listed in the "Problem List."  It again appears this way in an October 2010 record for treatment of a neck mass.  But the Board's attempts to confirm he has this claimed disorder have been to no avail.

Notably, pursuant to the February 2012 remand, the Veteran underwent a VA dental examination in March 2012.  The examiner observed the Veteran was missing several of his teeth and had two caries (cavities).  The examiner indicated that he had reviewed the Veteran's claim file and found no records explicitly indicating trauma to the face, teeth, or oral structures.  He acknowledged the Veteran reported trauma when getting knocked into the plane he was jumping from.  The Veteran reported no current pain, however, and further stated that he had last experienced "clicking" of his jaws during the 1980s, so quite a while ago.  He reiterated to the examiner that he had had surgery in the 1980s when his jaw was "locked open," but that these records since had been destroyed.  Upon examination, the examiner indicated the Veteran's TMJ was within normal limits.  He therefore concluded that it was likely the Veteran did not have TMJ syndrome.  Consequently, the Board must deny the Veteran's claim since he has failed to establish he has this claimed disorder.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Therefore, here, absent confirmation the Veteran has a current jaw disorder, including TMJ syndrome, or at the very least that he has at some point since the filing of the claim for this alleged disability, meaning beyond what he himself has reported during his VA treatments, the claim is not sustainable and accordingly must be denied.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).



ORDER

The claim of entitlement to service connection for a jaw disorder, claimed as TMJ syndrome, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


